DETAILED ACTION
	Applicant’s response, filed 23 September 2021 has been entered.
	Claim(s) 1, and 3-21 are currently pending.  
The objection(s) to claim(s) 1, 4, 6, 15, 18, and 20 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	 
	Rejection of claim(s) 9, 10, 11, 15, 16, 17, and 19 under 35 U.S.C. §112(b) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 9-11 and 15-17 under 35 U.S.C. §112(d) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1 and 3-21 under 35 U.S.C. §103 have been withdrawn in light of claim amendment(s) and argument(s) contained in Applicant’s response.
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 12, and 18 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “a plurality of load sensors positioned between a deck floor and a frame mount of a truck, and distributed within a truck bed of the truck to sense a load distribution of a load applied on the truck bed and generate a load distribution data… wherein the deck floor is defined into two or more regions that are distinct, and each of the two or more regions includes one or more of the load sensors positioned in a center of the region” in claim 1, and similar in claims 12 and 18. Breed et al. (US 2006/0208169) appears to be the closest prior art. Dependent claims 3-11, 13-17, and 19-20, and 21 incorporate all of the  
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Andy Schneider/
Examiner, Art Unit 3669
 /ALAN D HUTCHINSON/ Primary Examiner, Art Unit 3669